      Case 1:19-cv-01316-SHS-RWL Document 48 Filed 08/07/20 Page 1 of 2




August 6, 2020

VIA ECF
The Hon. Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York                                            8/7/2020
500 Pearl Street
New York, New York 10007

       Re:     E.E.G., et al. v. NYC Dep’t of Educ., et al., No. 1:19-cv-1316 (SAS)(RWL)

Dear Judge Lehrburger:

       I represent Plaintiffs in the above-referenced case. I write again on behalf of both parties
to respectfully request additional time for the parties to finalize and submit a stipulation of
settlement concerning the claims of A.D. and D.D., or for A.D. to amend the complaint.

        Pursuant to the Court’s Order dated July 24, 2020, the parties are due to submit their
settlement stipulation by today, or, alternatively, Plaintiffs are due to amend their Complaint.
This is now the seventh time the parties have sought to extend the time for Plaintiffs to amend.
The original deadline for amended pleadings was January 31, 2020, as set forth in the Civil Case
Management Plan that was endorsed by the Court on December 4, 2019.

       The parties have continued to negotiate a settlement and believe that we are making
progress. Mr. Rauchberg has recently made a counteroffer on the substantive services, which,
from my perspective, appears promising. Unfortunately, A.D. and her family were all diagnosed
with COVID-19 this week, and had to leave their home due to a power loss from the storm.
Thus, we were unable to discuss this latest offer.

        As such, Plaintiffs will take a leap up faith and provide Defendants with what we hope
will be the last set of updated attorney’s fees records. Plaintiffs have not updated our time since
February 2019, when Mr. Rauchberg’s predecessor was assigned to this case.

      Given the situation with A.D., the parties are requesting an extension of four weeks, until
September 3, 2020, to memorialize an agreement.




       I


                                         1115 Broadway, 12TH FL.
                                           New York, NY 10010
                                   Ph: 646-572-9064/Fax: 646-572-9065
                                        www.specialedlawyer.com
     Case 1:19-cv-01316-SHS-RWL Document 48
                                         47 Filed 08/07/20
                                                  08/06/20 Page 2 of 2




      We appreciate the Court’s patience with the parties relative to this settlement effort.


                                             Respectfully submitted,
                                             THE LAW OFFICE OF ELISA HYMAN, P.C.

                                                       /s/ Elisa Hyman
                                             By:____________________________
                                                   Elisa Hyman, Esq.
                                                   Counsel for Plaintiffs


cc: Andrew Rauchberg, Esq.




       8/7/2020




                                                                                                2
